--------------------------------------------------------------------------------

EXHIBIT 10.04
 
SPECIAL OPTION PROGRAM UNDER THE
1997 LONG TERM INCENTIVE PLAN


INITIAL AWARD AGREEMENT
 


AGREEMENT, dated as of January 26, 2007, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and
<PARTC_NAME>(Participant”), an employeeof the Partnership or a subsidiaryof the
Partnership.
 
The Compensation Committee (“Committee” or “Administrator”) of the Board of
Directors (“Board”) of AllianceBernstein Corporation (“Corporation”)-, pursuant
to the Partnership’s Amended and Restated 1997 Long Term Incentive Plan
(“Plan”), a copy of which has been delivered electronically to the Participant,
has granted to the Participant an award (“Award”) consisting of (i) options
(“Initial Options”) to purchase units representing assignments of the
benefi-cial ownership of limited partnership interests in Holding (“Units”) that
vest over the first five anniversaries of grant date, and (ii) options (“Match
Options” and, together with the Initial Options, “Options”) to purchase Units
that vest over the next five anniversaries of grant date.


In accordance with the grant of the Award, and as a condition thereto, the
Partnership, Holding and the Participant agree as follows:


1.    Grant. Subject to and under the terms and conditions set forth in this
Agreement and the Plan, the Committee hereby awards the Participant Initial
Options, which permit the Participant to purchase from the Partnership the
number of Units set forth in Section 1 of Schedule A, at the per Unit price set
forth in Section 2 of Schedule A, subject to the vesting schedule set forth in
Section 3 of Schedule A (Match Options are granted pursuant to a Match Award
Agreement, dated as of January 26, 2007, among the parties hereto).


2.    Term and Vesting Schedule. (a) The Initial Options shall not be
exercisable to any extent prior to January 26, 2008 or after January 26, 2017
(“Initial Expiration Date”). Subject to the terms and condi-tions of this
Agreement and the Plan, the Participant shall be entitled to exercise the
Initial Options prior to the Initial Expiration Date and to purchase Units
pursuant to the Initial Options in accordance with the schedule set forth in
Section 3 of Schedule A.


(b) The Match Options shall not be exercisable to any extent prior to January
26, 2013 or after January 26, 2018 (“Match Expiration Date”). Subject to the
terms and condi-tions of this Agreement and the Plan, the Participant shall be
entitled to exercise the Match Options prior to the Match Expiration Date and to
purchase Units pursuant to the Match Options in accordance with the schedule set
forth in Section 6 of Schedule A.


--------------------------------------------------------------------------------



(c) The right to exercise the Options shall be cumulative so that to the extent
the Options are not exercised when they become initially exercisable with
respect to any Units, they shall be exercisable with respect to such Units at
any time thereafter until their respective Expiration Dates, subject to any
guidelines or restrictions in the Partnership’s Code of Business Conduct and
Ethics or the U.S. federal securities laws. Options awarded hereunder may not be
exercised after their respective Expiration Dates (i.e., any Units subject to
the Options that have not been purchased on or before the relevant Expiration
Date may no longer be purchased). A Unit shall be considered to have been
purchased on or before the relevant Expiration Date if the Partnership has been
given notice of the purchase and the Partnership has actually received payment
therefor, pursuant to Sections 3 and 14, on or before the relevant Expiration
Date.


3.    Notice of Exercise, Payment, Certificate and Account. Exercise of the
Options, in whole or in part, shall be by delivery of a written notice to the
Partnership and Holding pursuant to Section 14 which specifies the number of
Units being purchased and is accompanied by payment therefor in cash. The
Participant may pay the Partnership as many as three business days subsequent to
exercise date and may pay the Partnership directly or through a financial
intermediary. Promptly after receipt of such notice and purchase price, the
Partnership shall cause the Partnership’s transfer agent to deliver the number
of Units purchased. Units to be issued upon the exercise of the Option may be
either authorized and unissued Units or Units that have been reacquired by the
Partnership, a subsidiary of the Partnership, Holding, or a subsidiary of
Holding.


4.    Termination. The Options may be exer-cised by the Participant only while
the Participant is employed full-time by the Partnership, except as follows:


(a)    Disability. If the Participant’s employment with the Partnership
terminates because of Disability, the Participant (or the Participant’s personal
representative) shall have the right to exercise the Options, to the extent that
the Participant was entitled to do so on the date of termination of employ-ment,
for a period which ends not later than the earlier of (i) three months after
such termination, and (ii) the Initial Expi-ration Date for the Initial Options
and the Match Expiration Date for the Match Options. “Disability” shall mean a
determination by the Administrator that the Participant is physically or
mentally incapacitated and has been unable for a period of six con-secutive
months to perform the duties for which the Participant was responsible
immediately before the onset of incapacity. In order to assist the Administrator
in making a determina-tion as to the Disability of the Participant for purposes
of this paragraph (a), the Participant shall, as reasonably re-quested by the
Administrator, (A) be available for medical examinations by one or more
physicians chosen by the Administrator and approved by the Participant, whose
approval shall not unreasonably be withheld, and (B) grant the Admin-istrator
and any such physicians access to all relevant medical information concerning
the Participant, arrange to furnish copies of medical records to them, and use
best efforts to cause the Participant’s own physicians to be available to
discuss the Participant’s health with them.

- 2 -

--------------------------------------------------------------------------------



(b)    Death. If the Participant dies (i) while in the employ of the
Partnership, or (ii) within one month after termination of employment with the
Partnership because of Disability (as determined in accordance with paragraph
(a) above), or (iii) within one month after the Partnership terminates the
Participant’s employment for any reason other than for Cause (as determined in
accordance with paragraph (c) be-low), the Options may be exercised, to the
extent that the Participant was entitled to do so on the date of the
Participant’s death, by the person or persons to whom the Options shall have
been transferred by will or by the laws of descent and distribu-tion, for a
period which ends not later than the earlier of (A) six months from the date of
the Participant’s death, and (B) the Initial Expi-ration Date for the Initial
Options and the Match Expiration Date for the Match Options.


(c)    Other Termination. If the Partnership terminates the Participant's
employment for any reason other than death, Disability or for Cause, the
Participant shall have the right to exercise the Options, to the extent that the
Participant was entitled to do so on the date of the termination of the
Participant’s employment, for a period which ends not later than the earlier of
(i) three months after such termination, and (ii) the Initial Expi-ration Date
for the Initial Options and the Match Expiration Date for the Match Options.
“Cause” shall mean (A) the Participant’s continuing willful failure to perform
the Participant’s duties as an employee (other than as a result of total or
partial incapacity due to physical or mental illness), (B) gross negligence or
malfeasance in the performance of the Participant’s duties, (c) a finding by a
court or other governmental body with proper jurisdiction that an act or acts by
the Participant constitutes (1) a felony under the laws of the United States or
any state thereof (or, if the Participant’s place of employment is outside of
the United States, a serious crime under the laws of the foreign jurisdiction
where the Participant is employed, which crime if committed in the United States
would be a felony under the laws of the United States or the laws of New York),
or (2) a violation of federal or state securities law (or, if the Participant’s
place of employment is outside of the United States, of federal, state or
foreign securities law) by reason of which finding of violation described in
this clause (2) the Board determines in good faith that the continued employment
of the Participant by the Partnership would be seriously detrimental to the
Partnership and its business, (D) in the absence of such a finding by a court or
other governmental body with proper jurisdiction, such a determination in good
faith by the Board by reason of such act or acts constituting such a felony,
serious crime or violation, or (E) any breach by the Participant of any
obliga-tion of confidentiality or non-competition to the Partnership.

- 3 -

--------------------------------------------------------------------------------



For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership. A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.


5.    No Right to Continued Employment. The Options shall not confer upon the
Participant any right to continue in the employ of the Partnership or any
subsidiary of the Partnership, and shall not interfere in any way with the right
of the Partnership to terminate the service of the Participant at any time for
any reason.


6.    Non-Transferability. The Options are not transferable other than by will
or the laws of descent and distribution and, except as otherwise provided in
Section 4, during the lifetime of the Participant the Options are exercisable
only by the Participant; except that Participant may transfer the Options,
without consideration, subject to such rules as the Committee may adopt to
preserve the purposes of the Plan (including limiting such transfers to
transfers by Participants who are senior executives), to a trust solely for the
benefit of the Participant and the Participant's spouse, children or
grandchildren (including adopted children and grandchildren and step-children
and step-grandchildren) (each a “Permitted Transferee”).


7.    Payment of Withholding Tax. In the event that the Partnership or Holding
determines that any federal, state or local tax or any other charge is required
by law to be withheld with respect to the exercise of Options, the Participant
shall, either directly or through a financial intermediary, promptly pay to the
Partnership, a subsidiary specified by the Partnership, Holding or a subsidiary
specified by Holding, no later than the third business day after exercise date,
an amount equal to such withholding tax or charge. If the Participant does not
promptly so pay the entire amount of such withholding tax or charge in
accordance with such notice, or make arrangements satisfactory to the
Partnership and Holding regarding payment thereof, the Partnership, any
subsidiary of the Partnership, Holding or any subsidiary of Holding may withhold
the remaining amount thereof from any amount due the Participant from the
Partnership, its subsidiary, Holding or its subsidiary.


8.    Dilution and Other Adjustments. The existence of the Award shall not
impair the right of the Partnership, Holding or their respective partners to,
among other things, conduct, make or effect any change in the Partnership’s or
Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation (or other change in form) of the Partnership or Holding. In the
event of such a change in the partnership interests of the Partnership or
Holding, the Board shall make such adjustments to the Award, including the
purchase price of the Units specified in Sections 2 and 5 of Schedule A, as it
deems appropriate and equitable. In the event of incorpo-ra-tion (or other
change of form) of the Partnership or Holding, the Board shall make such
arrangements as it deems appropriate and equitable with respect to the Award for
the Participant to purchase stock in the resulting corporation in place of the
Units subject to the Options. Any such adjust-ment or arrangement may provide
for the elimination of any fractional Unit or shares of stock that might
otherwise become subject to the Options. Any decision by the Board under this
Section shall be final and binding upon the Participant.

- 4 -

--------------------------------------------------------------------------------



9.    Rights as an Owner of a Unit. The Participant (or a transferee of the
Options pursuant to Sections 4 and 6 hereof) shall have no rights as an owner of
a Unit with respect to any Unit covered by the Options until the Participant
becomes the holder of record of such Unit, which shall be deemed to occur at the
time that notice of pur-chase is given and payment in full is received by the
Partnership and Holding under Sections 3 and 14 of this Agreement. By such
actions, the Participant (or such transferee) shall be deemed to have consented
to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Holding and the then current Amended and Restated
Agreement of Limited Partnership of the Partnership (“Partnership Agreement”).
Except as provided in Section 8 hereof, no adjustment shall be made with respect
to any Unit for any distribution for which the record date is prior to the date
on which the Participant becomes the holder of record of the Unit, regardless of
whether the distribution is ordinary or extraordinary, in cash, securities or
other property, or of any other rights.


10.    Electronic Delivery. The Plan contemplates that each award under the Plan
shall be evidenced by an Award Agreement which shall be delivered to the
Participant. It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plan.
 
11.    Administrator. If at any time there shall be no Committee, the Board
shall be the Administrator.


12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


13.    Sections and Headings. All section references in this Agreement are to
sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Agreement.


14.    Interpretation. The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the
Administrator or Board upon any questions arising under the Plan and/or this
Agreement.

- 5 -

--------------------------------------------------------------------------------



15.    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when deliv-ered personally (whether by hand or by
facsimile) or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Partnership and Holding, to the
Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if the
Partnership should move its principal office, to such principal office, and, in
the case of the Participant, to his last permanent address as shown on the
Partnership's records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the require-ments of
this Section.


16.    Entire Agreement; Amendment. This Agreement supersedes any and all
existing agreements between the Participant, the Partnership and Holding
relating to the Options. It may not be amended except by a written agreement
signed by both parties.
 

  ALLIANCEBERNSTEIN L.P.   ALLIANCEBERNSTEIN HOLDING L.P.        
By:
/s/ Gerald M. Lieberman
   
Gerald M. Lieberman
   
President and Chief Operating Officer

 
 
To accept the terms of this Initial Award Agreement, please click the “Accept”
button below:


ACCEPT


DECLINE

- 6 -

--------------------------------------------------------------------------------



SCHEDULE A
TO
SPECIAL OPTION PROGRAM AGREEMENT


INITIAL OPTIONS


1.
The number of Units that the Participant is entitled to purchase pursuant to the
Initial Options granted under this Agreement is <OPTS_GRANTED>.

 
2.
The per Unit price to purchase Units pursuant to the Initial Options granted
under this Agreement is $90.65 per Unit.

 
3.
Percentage of Units With Respect to

Which the Initial Options First Become
Exercisable on the Date Indicated
 
1. January 26, 2008
20.0%
2. January 26, 2009
40.0%
3. January 26, 2010
60.0%
4. January 26, 2011
80.0%
5. January 26, 2012
100.0%

 

--------------------------------------------------------------------------------



SPECIAL OPTION PROGRAM UNDER THE
1997 LONG TERM INCENTIVE PLAN


MATCH AWARD AGREEMENT




AGREEMENT, dated as of January 26, 2007, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and
<PARTC_NAME>(Participant”), an employeeof the Partnership or a subsidiaryof the
Partnership.

The Compensation Committee (“Committee” or “Administrator”) of the Board of
Directors (“Board”) of AllianceBernstein Corporation (“Corporation”)-, pursuant
to the Partnership’s Amended and Restated 1997 Long Term Incentive Plan
(“Plan”), a copy of which has been delivered electronically to the Participant,
has granted to the Participant an award (“Award”) consisting of (i) options
(“Initial Options”) to purchase units representing assignments of the
benefi-cial ownership of limited partnership interests in Holding (“Units”) that
vest over the first five anniversaries of grant date, and (ii) options (“Match
Options” and, together with the Initial Options, “Options”) to purchase Units
that vest over the next five anniversaries of grant date.


In accordance with the grant of the Award, and as a condition thereto, the
Partnership, Holding and the Participant agree as follows:


1.    Grant. Subject to and under the terms and conditions set forth in this
Agreement and the Plan, the Committee hereby awards the Participant Match
Options, which permit the Participant to purchase from the Partnership the
number of Units set forth in Section 1 of Schedule A, at the per Unit price set
forth in Section 2 of Schedule A, subject to the vesting schedule set forth in
Section 3 of Schedule A (Initial Options are granted pursuant to an Initial
Award Agreement, dated as of January 26, 2007, among the parties hereto); and


2.    Term and Vesting Schedule. (a) The Initial Options shall not be
exercisable to any extent prior to January 26, 2008 or after January 26, 2017
(“Initial Expiration Date”). Subject to the terms and condi-tions of this
Agreement and the Plan, the Participant shall be entitled to exercise the
Initial Options prior to the Initial Expiration Date and to purchase Units
pursuant to the Initial Options in accordance with the schedule set forth in
Section 3 of Schedule A.


(b) The Match Options shall not be exercisable to any extent prior to January
26, 2013 or after January 26, 2018 (“Match Expiration Date”). Subject to the
terms and condi-tions of this Agreement and the Plan, the Participant shall be
entitled to exercise the Match Options prior to the Match Expiration Date and to
purchase Units pursuant to the Match Options in accordance with the schedule set
forth in Section 6 of Schedule A.

- 8 -

--------------------------------------------------------------------------------



(c) The right to exercise the Options shall be cumulative so that to the extent
the Options are not exercised when they become initially exercisable with
respect to any Units, they shall be exercisable with respect to such Units at
any time thereafter until their respective Expiration Dates, subject to any
guidelines or restrictions in the Partnership’s Code of Business Conduct and
Ethics or the U.S. federal securities laws. Options awarded hereunder may not be
exercised after their respective Expiration Dates (i.e., any Units subject to
the Options that have not been purchased on or before the relevant Expiration
Date may no longer be purchased). A Unit shall be considered to have been
purchased on or before the relevant Expiration Date if the Partnership has been
given notice of the purchase and the Partnership has actually received payment
therefor, pursuant to Sections 3 and 14, on or before the relevant Expiration
Date.


3.    Notice of Exercise, Payment, Certificate and Account. Exercise of the
Options, in whole or in part, shall be by delivery of a written notice to the
Partnership and Holding pursuant to Section 14 which specifies the number of
Units being purchased and is accompanied by payment therefor in cash. The
Participant may pay the Partnership as many as three business days subsequent to
exercise date and may pay the Partnership directly or through a financial
intermediary. Promptly after receipt of such notice and purchase price, the
Partnership shall cause the Partnership’s transfer agent to deliver the number
of Units purchased. Units to be issued upon the exercise of the Option may be
either authorized and unissued Units or Units that have been reacquired by the
Partnership, a subsidiary of the Partnership, Holding, or a subsidiary of
Holding.


4.    Termination. The Options may be exer-cised by the Participant only while
the Participant is employed full-time by the Partnership, except as follows:


(a)    Disability. If the Participant’s employment with the Partnership
terminates because of Disability, the Participant (or the Participant’s personal
representative) shall have the right to exercise the Options, to the extent that
the Participant was entitled to do so on the date of termination of employ-ment,
for a period which ends not later than the earlier of (i) three months after
such termination, and (ii) the Initial Expi-ration Date for the Initial Options
and the Match Expiration Date for the Match Options. “Disability” shall mean a
determination by the Administrator that the Participant is physically or
mentally incapacitated and has been unable for a period of six con-secutive
months to perform the duties for which the Participant was responsible
immediately before the onset of incapacity. In order to assist the Administrator
in making a determina-tion as to the Disability of the Participant for purposes
of this paragraph (a), the Participant shall, as reasonably re-quested by the
Administrator, (A) be available for medical examinations by one or more
physicians chosen by the Administrator and approved by the Participant, whose
approval shall not unreasonably be withheld, and (B) grant the Admin-istrator
and any such physicians access to all relevant medical information concerning
the Participant, arrange to furnish copies of medical records to them, and use
best efforts to cause the Participant’s own physicians to be available to
discuss the Participant’s health with them.

- 9 -

--------------------------------------------------------------------------------



(b)    Death. If the Participant dies (i) while in the employ of the
Partnership, or (ii) within one month after termination of employment with the
Partnership because of Disability (as determined in accordance with paragraph
(a) above), or (iii) within one month after the Partnership terminates the
Participant’s employment for any reason other than for Cause (as determined in
accordance with paragraph (c) be-low), the Options may be exercised, to the
extent that the Participant was entitled to do so on the date of the
Participant’s death, by the person or persons to whom the Options shall have
been transferred by will or by the laws of descent and distribu-tion, for a
period which ends not later than the earlier of (A) six months from the date of
the Participant’s death, and (B) the Initial Expi-ration Date for the Initial
Options and the Match Expiration Date for the Match Options.


(c)    Other Termination. If the Partnership terminates the Participant's
employment for any reason other than death, Disability or for Cause, the
Participant shall have the right to exercise the Options, to the extent that the
Participant was entitled to do so on the date of the termination of the
Participant’s employment, for a period which ends not later than the earlier of
(i) three months after such termination, and (ii) the Initial Expi-ration Date
for the Initial Options and the Match Expiration Date for the Match Options.
“Cause” shall mean (A) the Participant’s continuing willful failure to perform
the Participant’s duties as an employee (other than as a result of total or
partial incapacity due to physical or mental illness), (B) gross negligence or
malfeasance in the performance of the Participant’s duties, (c) a finding by a
court or other governmental body with proper jurisdiction that an act or acts by
the Participant constitutes (1) a felony under the laws of the United States or
any state thereof (or, if the Participant’s place of employment is outside of
the United States, a serious crime under the laws of the foreign jurisdiction
where the Participant is employed, which crime if committed in the United States
would be a felony under the laws of the United States or the laws of New York),
or (2) a violation of federal or state securities law (or, if the Participant’s
place of employment is outside of the United States, of federal, state or
foreign securities law) by reason of which finding of violation described in
this clause (2) the Board determines in good faith that the continued employment
of the Participant by the Partnership would be seriously detrimental to the
Partnership and its business, (D) in the absence of such a finding by a court or
other governmental body with proper jurisdiction, such a determination in good
faith by the Board by reason of such act or acts constituting such a felony,
serious crime or violation, or (E) any breach by the Participant of any
obliga-tion of confidentiality or non-competition to the Partnership.

- 10 -

--------------------------------------------------------------------------------



For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership. A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.


5.    No Right to Continued Employment. The Options shall not confer upon the
Participant any right to continue in the employ of the Partnership or any
subsidiary of the Partnership, and shall not interfere in any way with the right
of the Partnership to terminate the service of the Participant at any time for
any reason.


6.    Non-Transferability. The Options are not transferable other than by will
or the laws of descent and distribution and, except as otherwise provided in
Section 4, during the lifetime of the Participant the Options are exercisable
only by the Participant; except that Participant may transfer the Options,
without consideration, subject to such rules as the Committee may adopt to
preserve the purposes of the Plan (including limiting such transfers to
transfers by Participants who are senior executives), to a trust solely for the
benefit of the Participant and the Participant's spouse, children or
grandchildren (including adopted children and grandchildren and step-children
and step-grandchildren) (each a “Permitted Transferee”).


7.    Payment of Withholding Tax. In the event that the Partnership or Holding
determines that any federal, state or local tax or any other charge is required
by law to be withheld with respect to the exercise of Options, the Participant
shall, either directly or through a financial intermediary, promptly pay to the
Partnership, a subsidiary specified by the Partnership, Holding or a subsidiary
specified by Holding, no later than the third business day after exercise date,
an amount equal to such withholding tax or charge. If the Participant does not
promptly so pay the entire amount of such withholding tax or charge in
accordance with such notice, or make arrangements satisfactory to the
Partnership and Holding regarding payment thereof, the Partnership, any
subsidiary of the Partnership, Holding or any subsidiary of Holding may withhold
the remaining amount thereof from any amount due the Participant from the
Partnership, its subsidiary, Holding or its subsidiary.


8.    Dilution and Other Adjustments. The existence of the Award shall not
impair the right of the Partnership, Holding or their respective partners to,
among other things, conduct, make or effect any change in the Partnership’s or
Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation (or other change in form) of the Partnership or Holding. In the
event of such a change in the partnership interests of the Partnership or
Holding, the Board shall make such adjustments to the Award, including the
purchase price of the Units specified in Sections 2 and 5 of Schedule A, as it
deems appropriate and equitable. In the event of incorpo-ra-tion (or other
change of form) of the Partnership or Holding, the Board shall make such
arrangements as it deems appropriate and equitable with respect to the Award for
the Participant to purchase stock in the resulting corporation in place of the
Units subject to the Options. Any such adjust-ment or arrangement may provide
for the elimination of any fractional Unit or shares of stock that might
otherwise become subject to the Options. Any decision by the Board under this
Section shall be final and binding upon the Participant.

- 11 -

--------------------------------------------------------------------------------



9.    Rights as an Owner of a Unit. The Participant (or a transferee of the
Options pursuant to Sections 4 and 6 hereof) shall have no rights as an owner of
a Unit with respect to any Unit covered by the Options until the Participant
becomes the holder of record of such Unit, which shall be deemed to occur at the
time that notice of pur-chase is given and payment in full is received by the
Partnership and Holding under Sections 3 and 14 of this Agreement. By such
actions, the Participant (or such transferee) shall be deemed to have consented
to, and agreed to be bound by, all other terms, conditions, rights and
obligations set forth in the then current Amended and Restated Agreement of
Limited Partnership of Holding and the then current Amended and Restated
Agreement of Limited Partnership of the Partnership (“Partnership Agreement”).
Except as provided in Section 8 hereof, no adjustment shall be made with respect
to any Unit for any distribution for which the record date is prior to the date
on which the Participant becomes the holder of record of the Unit, regardless of
whether the distribution is ordinary or extraordinary, in cash, securities or
other property, or of any other rights.


10.   Electronic Delivery. The Plan contemplates that each award under the Plan
shall be evidenced by an Award Agreement which shall be delivered to the
Participant. It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plan.
 
11.   Administrator. If at any time there shall be no Committee, the Board shall
be the Administrator.


12.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


13.   Sections and Headings. All section references in this Agreement are to
sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Agreement.


14.   Interpretation. The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the
Administrator or Board upon any questions arising under the Plan and/or this
Agreement.

- 12 -

--------------------------------------------------------------------------------



15.   Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when deliv-ered personally (whether by hand or by
facsimile) or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Partnership and Holding, to the
Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if the
Partnership should move its principal office, to such principal office, and, in
the case of the Participant, to his last permanent address as shown on the
Partnership's records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the require-ments of
this Section.


16.   Entire Agreement; Amendment. This Agreement supersedes any and all
existing agreements between the Participant, the Partnership and Holding
relating to the Options. It may not be amended except by a written agreement
signed by both parties.





 
ALLIANCEBERNSTEIN L.P.
 
ALLIANCEBERNSTEIN HOLDING L.P.
             
By:
/s/ Gerald M. Lieberman
   
Gerald M. Lieberman
   
President and Chief Operating Officer



To accept the terms of this Initial Award Agreement, please click the “Accept”
button below:


ACCEPT


DECLINE

- 13 -

--------------------------------------------------------------------------------



SCHEDULE A
TO
SPECIAL OPTION PROGRAM AGREEMENT


MATCH OPTIONS


1.
The number of Units that the Participant is entitled to purchase pursuant to the
Initial Options granted under this Agreement is <OPTS_GRANTED>.

 
2.
The per Unit price to purchase Units pursuant to the Initial Options granted
under this Agreement is $90.65 per Unit.

 
3.
Percentage of Units With Respect to

Which the Match Options First Become
Exercisable on the Date Indicated


1. January 26, 2013
20.0%
2. January 26, 2014
40.0%
3. January 26, 2015
60.0%
4. January 26, 2016
80.0%
5. January 26, 2017
100.0%

 
 

--------------------------------------------------------------------------------